Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, OR5 and substituted or at least monosubstituted C1-C10-alkyl, C5-C12-cycloalkyl, C2-C10-alkenyl and C6-C14-aryl, where R5 is C1-C10-alkyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The claim appears to now only require “two or more” of the R groups of Formula (IIb) to be “independently selected from the group consisting of H, OR5 and substituted or at least monosubstituted C1-C10-alkyl, C5-C12-cycloalkyl, C2-C10-alkenyl and C6-C14-aryl, where R5 is C1-C10-alkyl” whereas previously, the claims indicated all of the R groups to be one of the options listed. Accordingly, the claim broadens the scope as to what the R groups can be. For example, various groups (such as halogens) were excluded from being R1, R1’, R2, R2’, R3, R3’, R4, or R4’ previously but now can be encompassed by the claim (since only “two or more” of the R groups have to be one of the options listed). Written support is not found for the R groups to be anything other than selected from the group consisting of H, OR5 and substituted or at least monosubstituted C1-C10-alkyl, C5-C12-cycloalkyl, C2-C10-alkenyl and C6-C14-aryl, where R5 is C1-C10-alkyl. Therefore, claim 1 does not comply with the written description requirement. 
Claim 1 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, OR5 and substituted or at least monosubstituted C1-C10-alkyl, C5-C12-cycloalkyl, C2-C10-alkenyl and C6-C14-aryl, where R5 is C1-C10-alkyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. Setting aside the above issue concerning “two or more of R1, R1’…”, the definition of the R groups with respect to formula (IIb) includes the provisos “wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The limitations at issue are not found within the specification as originally filed. Accordingly, claim 1 fails to comply with the written description requirement. 
Claim 2 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H and C1-C10-alkyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The claim appears to now only require “two or more” of the R groups of Formula (IIb) to be “independently selected from the group consisting of H and C1-C10-alkyl” whereas previously, the claims indicated all of the R groups to be one of the options listed. Accordingly, the claim broadens the scope as to what the R groups can be. For example, various groups (such as halogens) were excluded from being R1, R1’, R2, R2’, R3, R3’, R4, or R4’ previously but now can be encompassed by the claim (since only “two or more” of the R groups have to be one of the options listed). Written 
Claim 2 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H and C1-C10-alkyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. Setting aside the above issue concerning “two or more of R1, R1’…”, the definition of the R groups with respect to formula (IIb) includes the provisos “wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The limitations at issue are not found within the specification as originally filed. Accordingly, claim 2 fails to comply with the written description requirement. 
Claim 3 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, ethyl and propyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The claim appears to now only require “two or more” of the R groups of Formula (IIb) to be “independently selected from the group consisting of H, methyl, ethyl and propyl” whereas previously, the claims indicated all of the R groups to be one of the options listed. Accordingly, the claim broadens the scope as to what the R groups can be. For example, various groups (such as halogens) were excluded from 
Claim 3 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, ethyl and propyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. Setting aside the above issue concerning “two or more of R1, R1’…”, the definition of the R groups with respect to formula (IIb) includes the provisos “wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The limitations at issue are not found within the specification as originally filed. Accordingly, claim 3 fails to comply with the written description requirement. 
Claim 4 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least one radical of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl or ethyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The claim appears to now only require “two or more” of the R groups of Formula (IIb) to be “independently selected from the group consisting of H, methyl, and 
Claim 4 has been amended to recite “for formula (IIb), two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least one radical of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl or ethyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. Setting aside the above issue concerning “two or more of R1, R1’…”, the definition of the R groups with respect to formula (IIb) includes the provisos “wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The limitations at issue are not found within the specification as originally filed. Accordingly, claim 4 fails to comply with the written description requirement. 
Claim 5 has been amended to recite “two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least one radical and at most 3 radicals of R1, R1’, R2, R2’, R3, R3’, 
Claim 5 has been amended to recite “two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group consisting of H, methyl, and ethyl, wherein at least one radical and at most 3 radicals of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl or ethyl, wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. Setting aside the above issue concerning “two or more of R1, R1’…”, the definition of the R groups with respect to formula (IIb) includes the provisos “wherein no more than six of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is H, and wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. The limitations at 
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 appear to only define “two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’” with respect to formula (IIb). No definition of the variables is provided for those that are not one of the “two or more”. The scope of the claims is therefore unclear. 
Claims 1-4 recite “wherein no more than two or four to eight of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ is methyl”. It is unclear what exact range is being required. Is this supposed to be two alternative ranges with “no more than” applying solely to “two” (e.g. 0-2 or 4-8)? Is the “no more than” also applying to both (e.g. no more than two or no more than four to eight)? Neither of these? 
 Claims 3 and 4 limit Ra, Rb, and Rc to radicals of formulae (IIa), (IIb), and/or (IIc), but then proceed to further specify limitations concerning (IId), (IIe), and (IIf). It is unclear what is meant or implied by the further reference to (IId), (IIe), and (IIf). 
Claim 5 recites “where R1, R1’, R2, R2’, R3, R3’, R4, R4’ two or more of R1, R1’, R2, R2’, R3, R3’, R4, or R4’ are each independently selected from the group…”. It is unclear what is meant or implied by the double recitation of variables. It is also unclear whether the Markush group is meant to apply to the “two or more” recitation or to all of the preceding variables. 
Claim Rejections - 35 USC § 102
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JPH04-076084A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claim 1, Shimizu teaches primer compositions comprising isocyanate prepolymer (Abstract) and describes examples using prepolymer “(A4)” of the structure:
    PNG
    media_image1.png
    294
    271
    media_image1.png
    Greyscale
(Structure on top right corner of Page 5/Page 637 of untranslated JP document; Table 1 of untranslated document). The above structure is consistent with the generic formulae of claim 1, with L being a branched C6 organic radical, k=3, m=n=0, and Ra = Formula (IIe) whereby o=1, R2=methyl and the remaining R’s being hydrogen.
Regarding Claim 6, it is noted the structure of formula (IV) of claim 6 does not specify any required stereochemical relationship between the C(H)(CNO) and C(R2)(R2’) carbons. The structure of Shimizu above is seen to be consistent with Formula (IV) claim 6 whereby an R2 of a first cyclohexyl ring is methyl, an R2’ of a . 
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant generally argues the technical purpose of Shimizu is different from that of the present application. This is not found persuasive as the claims at issue are directed toward specific isocyanate compounds. The isocyanate compound of Shimizu clearly falls within the scope of the claims and therefore anticipates the claim. 
Applicant essentially infers Shimizu is non-analogous art with respect to the claimed invention since the application describes utility with respect to automotive coating compositions. This is not found persuasive as the question as to whether prior art is analogous or non-analogous is not germane to an anticipation analysis. MPEP 2131.05. Moreover, the Examiner notes the claims are simply directed to a polyisocyanate compound and not a coating composition for automobile paints. Shimizu is clearly within the field of endeavor with respect to such polyisocyanate adducts, even if Shimizu addresses a different problem such as silicone sealants. 
Applicant also argues surprising/unexpected results. This is not found persuasive as evidence of secondary conditions, including unexpected results, are irrelevant to anticipation rejections. See MPEP 2131.04.
The rejections pertaining to Wolf and Youngs are withdrawn in view of Applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764